UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 23, 2012 SMARTHEAT INC. (Exact name of registrant as specified in its charter) Nevada 001-34246 98-0514768 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) A-1, 10, Street 7 Shenyang Economic and Technological Development Zone Shenyang, China (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (86) 24-2519-7699 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation of Bylaws; Change in Fiscal Year. Effective November 23, 2012, the Board of Directors of SmartHeat Inc., a Nevada corporation (the “Company”), in accordance with section 3(h) of the Company’s Articles of Incorporation, Nevada Revised Statute 78.120 and NASDAQ Marketplace Rule 5620(c), amended section 1.07(a) of the Company’s bylaws to decrease the number of stockholders who must be represented in person or by proxy to constitute a quorum for the transaction of business at any meeting of the Company’s stockholders from a majority to 33 1/3% of the voting power of the Company’s common stock.NASDAQ Marketplace Rule 5620(a) requires that the Company hold an annual meeting at which a quorum is present no later than December 31, 2012. A copy of the Amended and Restated Bylaws of the Company is attached hereto as Exhibit 3(ii).2 and is incorporated herein by reference in its entirety. Item 9.01 Financial Statements and Exhibits (d) Exhibits ExhibitDescription 3(ii).2Amended and Restated Bylaws of the Company, effective November 23, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SMARTHEAT INC. (Registrant) Date: November 29, 2012 By: /s/ Oliver Bialowons Name: Oliver Bialowons Title: President
